 

EXHIBIT 10

THIS SETTLEMENT AND RELEASE AGREEMENT is made as of the 22 day of February, 2008

BETWEEN:

PLANKTOS INC. and PLANKTOS CORP.

(collectively referred to as the “Companies”)

OF THE FIRST PART

AND:

RUSS GEORGE

(hereafter referred to as “George”)

OF THE SECOND PART

AND:

 

 

D2 FUSION INC.

 

 

(hereafter referred to as “D2”)

 

 

OF THE THIRD PART

 

AND:

 

 

SOLAR ENERGY LIMITED

 

 

(hereafter referred to as “SOLAR”)

 

 

OF THE FOURTH PART

 

AND:

 

 

NELSON SKALBANIA

 

 

(hereafter referred to as “SKALBANIA”)

 

 

OF THE FIFTH PART

WHEREAS:

A.        George developed certain know how in relation to the mitigation of
climate change arising from carbon dioxide emissions, which know how included
matters associated with the science of carbon dioxide sequestration, ocean
fertilization to sequester carbon dioxide, business models for carbon offset
trading and matters generally associated with the business of ocean
fertilization so as to affect climate change (hereafter referred to as the
“Ocean Fertilization Know How”) and developed certain know how in relation to
cold fusion processes (hereafter referred to as the “Cold Fusion Know How”).

 

1

 

--------------------------------------------------------------------------------

 

B.

George operated under the trade name “Planktos” and “D2 Fusion”.

C.        George participated with Solar in the formation of Planktos Inc. with
a view to commercialize the Ocean Fertilization Know How and George participated
in the formation of D2 Fusion.

D.         Planktos Corp. thereafter employed George and obtained the use of the
Ocean Fertilization Know How and made efforts to engage in the business of
creating and selling carbon offsets through ocean fertilization. Solar entered
into an agreement to acquire the shares of D2 Fusion and D2 Fusion made efforts
to carry out scientific investigations in relation to the Cold Fusion Know How.

E.         George had an expectation of obtaining an equity interest in Planktos
Corp., Planktos Inc., Solar or corporations related to them.

F.          George and the other parties have determined that they will not be
associated with each other any longer and wish to record their respective rights
and obligations as set out herein.

NOW THEREFORE THIS AGREEMENT witnesses that in consideration of the terms and
conditions contained herein and the payment of TEN DOLLARS ($10.00) by each of
them to the other, the receipt and sufficiency of which consideration is hereby
acknowledged, each of the parties agree with the other as follows:

1.                     George shall be have no further obligation to the
Companies and will, upon execution of this agreement tender of his resignation
as an officer and director of both of the Companies. George shall have no
further obligation to D2 Fusion, Solar or Skalbania.

2.                      This Agreement shall not affect any of the obligations
of the Companies to George for obligations owed to George in relation to his
remuneration as an employee, officer or director of the Companies including any
wage or salary benefits, vacation pay, severance, expense entitlement or
directors fees (hereafter referred to as the “Excluded Claims”) and the parties
agree to negotiate a suitable compromise of the Excluded Claims by way of
separate agreement, however it is intended that this Agreement shall affect all
other rights, obligations, liabilities and claims that may exist as between
George and the Companies.

3.                       The Companies agree that upon their change of name,
George shall have the sole and exclusive right to the use of the name “Planktos”
and that thereafter the Companies shall not use the name Planktos in any manner
in any business they carry on.

4.                     Each of the parties agrees that they shall not disparage
or criticize the other in open or in private communications of any nature and
the Companies shall use their best efforts to ensure that no employee or
representative of them shall disparage or criticize George in any way.

5.                     The parties acknowledge and agree that George shall
hereafter be entitled to use in any way the Ocean Fertilization Know How and the
Cold Fusion Know How developed by him or learned by him during his association
with the parties and they shall not in any way attempt to enjoin or limit his
right and efforts to commercialize or exploit the Ocean Fertilization Know How
or the Cold Fusion Know How he possesses no matter whether it was supplemented
by information gained by him arising from his association in any way with the
parties and the parties shall not seek to enjoin or limit George in his efforts
whether they be in association with any other person who was formerly employed
by the parties.

6.                     George agrees that he shall use his reasonable efforts to
assist the other parties and their legal counsel in the defence of any claim
advanced against them by Mary Ladd.

 

2

 

--------------------------------------------------------------------------------

 

7.                     In consideration of the terms of this Agreement and the
release contained in paragraph 8 hereof, and except as to the obligations set
out in this Agreement, Planktos Inc., Planktos Corp., D2 Fusion, Solar and
Skalbania for themselves, their heirs, executors, administrators, successors and
assigns, HEREBY AGREE to release, remise and forever discharge Russ George, his
heirs, executors, administrators, successors and assigns, of and from any and
all actions, causes of action, claims and demands, suits, debts, duties, sums of
money whatsoever or wheresoever, whether at law or in equity and whether known
or unknown, suspected or unsuspected, which the parties may have in relation in
any manner arising from any relations or dealings as between them;

8.                     In consideration of the terms of this Agreement, and
except as to the obligations under this Agreement and except as to the Excluded
Claims, Russ George, his heirs, executors, administrators, successors and
assigns HEREBY AGREES to release, remise and forever discharge Planktos Inc.,
Planktos Corp., D2 Fusion, Solar and Skalbania, their heirs, executors,
administrators, successors and assigns, of and from any and all actions, causes
of action, claims and demands, suits, debts, duties, sums of money whatsoever or
wheresoever, whether at law or in equity and whether known or unknown, suspected
or unsuspected, which Russ George has or hereafter may have, and without
restricting the generality of the foregoing which Russ George may have in
relation to any dealings involving Planktos Inc., Planktos Corp., D2 Fusion,
Solar or Skalbania or any claim in relation to the grant of equity or shares in
either of the Companies, D2 Fusion or Solar, and Mr. George agrees to surrender
to Solar the 3,500,000 shares of Solar Energy Limited he received for originally
selling his interest in Planktos Inc. Upon execution of this agreement, Mr.
George further agrees to sign a Power of Attorney transferring shares as such.

9.                     The parties agree that this Agreement may be signed in
counterpart and may be signed and delivered by means of any electronic means or
format.

 

SIGNED, SEALED AND DELIVERED by an authorized signatory of Planktos Inc. in the
presence of:

 

)

)

)

)

[img1.jpg]


Witness

)

)

JOEL DUMARESQ

Address

)

)

 

 

)

)

 

Occupation

)

 

 

SIGNED, SEALED AND DELIVERED by an authorized signatory of Planktos Corp. in the
presence of:

 

)

)

)

)

[img2.jpg]


Witness

)

)

JOEL DUMARESQ

Address

)

)

 

 

)

)

 

Occupation

)

 

 

 

3

 

--------------------------------------------------------------------------------

 

 

SIGNED, SEALED AND DELIVERED by Russ George in the presence of:

[img3.jpg]


)

)

)

)

[img4.jpg]


Witness
447 Pine St.

)

)

RUSS GEORGE

Address
447 Pine St. Half Moon Bay, CA

)

)

 


Business person

)

)

 

Occupation

)

 

 

SIGNED, SEALED AND DELIVERED by an authorized signatory of D2 Fusion Corp. in
the presence of:

[img5.jpg]


)

)

)

)

[img6.jpg]


Witness
447 Pine St.

)

)

 

Address
Half Moon Bay, CA

)

)

 


Business person

)

)

 

Occupation

)

 

 

SIGNED, SEALED AND DELIVERED by an authorized signatory of Solar Energy Limited.
in the presence of:

 

)

)

)

)

/s/ Nelson Skalbania

Witness

)

)

NELSON SKALBANIA

Address

)

)

 

 

)

)

 

Occupation

)

 

 

 

4

 

 